department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil cor-124516-01 the honorable gary a condit member u s house of representatives 16th street suite c modesto ca attention ruth daleth dear congressman condit this letter is in response to your correspondence dated date forwarding concern about medicare_tax and his social_security_benefits i hope the following general information is helpful federal_insurance_contributions_act fica_taxes provide a federal system of old-age survivors disability and hospital insurance the hospital insurance hi portion of fica imposed under sec_3101 and sec_3111 of the internal_revenue_code commonly referred to as medicare_tax i sec_1 the hi tax is a percentage of wages paid_by an employer and received by an employee for employment medicare_tax has no maximum wage limit which means all wages are subject_to the tax all wages an individual earns are subject_to medicare_tax and the tax is properly withheld from an employee’s earnings even if the individual receives social_security_benefits the taxability of an individual’s wages is not affected when he or she receives social_security_benefits therefore any wages medicare_tax whether or not he receives social_security_benefits earns are subject_to medicare consists of two parts hospital insurance part a - generally it is paid_by the hi tax an individual pays during years of employment the individual usually pays no additional costs when requesting this coverage and medical insurance part b - it is not paid for by the dollar_figure hi tax if the individual elects coverage he or she must pay a premium if the individual elects to receive the medical insurance the premium may be deducted from social_security_benefits received by the individual the amount deducted from premium he is paying for the medical insurance portion of medicare however we do not have enough information to be certain the social_security administration handles this matter it should confirm if the premium deductions are for medical insurance if they confirm this social_security_benefits may be the did not pay the hi tax twice the social_security administration’s toll free number is the mailing address is social_security administration office of public inquirie sec_6401 security blvd room 4-c-5 annex baltimore md we will make this letter available for public inspection after we delete identifying information including names and addresses under the freedom_of_information_act i hope this information is helpful if you need further assistance please contact me or kyle orsini of my staff at sincerely michael a swim chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities
